DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630) in view of Yong-Jun et al. (2011/0269935) and Yamamoto et al. (JP 2000-080274).
Regarding claims 1, 2 and 8:  Luo et al. teach a composition comprising polyarylene sulfide, glass fibers, and a mercaptosilane in the amount of claim 8 [Table 1; Sample No. 0005].  The Sample does not comprise an epoxysilane compound.  Luo et al. teach that their composition comprises from about 5% to about 60 wt% of a mineral 
Luo et al. fail to teach that their polyarylene sulfide has the claimed chlorine and sodium content.  Luo et al. teach that their composition is for electronic devices and connectors [0010-0013, 0089].
 	However, Yong-Jun et al. teach a method for preparing a polyarylene sulfide that has enhanced properties [0002, 0012].  The polyarylene sulfide of Yong-Jun et al. has a low iodine content and good thermal stability [0013].  Yong-Jun et al. teach the iodine content of claim 2 [0025; Examples].  Since Yong-Jun et al. does not utilize the Macallum process [0005-0006], sodium sulfide and p-chlorobenzene are not present, therefore, the claimed sodium and chlorine content is met [0008].  Yong-Jun et al. teach that their polyarylene sulfide has a melt viscosity of 300 to 5,000 pose [0026], and a melting temperature of more preferably 270 to 285°C [0025].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyarylene sulfide of Yong-Jun et al. as the polyarylene sulfide in Luo et al. to provide a polyarylene sulfide with enhanced properties and good thermal stability.
	Luo et al. fail to teach hydrotalcite.
	However, Yamamoto et al. teach that adding 0.5 to 5 parts by weight of hydrotalcite to an analogous composition adsorbs and traps ionic impurities and ions to improve the moisture resistance and prevent corrosion of wires [0038-0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 to 5 parts by weight of hydrotalcite of 
	The ranges taught overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claim 4:  Luo et al. teach a fiber diameter of about 5 to about 15 microns [0067] and a length of 4 mm [0127].
Regarding claim 6:  The claim contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
	Instant Example 5 contains A-189 in liquid form and instant Example 4 contains A-189 in solid form.  The properties derived from the two examples are almost identical properties [Instant Table 4].  
Regarding claim 7:  Luo et al. teach that their mineral filler has a particle size of less than about 100 microns [0071].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 10:  Luo et al. teach the claimed additives [0085; Examples].

	Regarding claims 12 and 13:  Luo et al. teach molded articles that are an electronic part [Examples; Figures].


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yong-Jun et al. (2011/0269935) and Yamamoto et al. (JP 2000-080274) as applied to claim 1 above as evidenced by Luis et al. (2018/0134865) and Wypych (Handbook of Fillers, 4th Edition).
	Regarding claim 5:  Luo et al. teach Owens Corning glass fiber 910A [0127].  Glass fiber 910A from Owens Corning is an E-glass fiber as evidenced by Luis et al. [0118].  An E-glass fiber is an alumino-borosilicate glass fiber as evidenced by by Wypych (page 264).

Luo et al. teach that their mineral filler has a particle size of less than about 100 microns [0071].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/091651 in view of Woods (EP 0,485,644). 

However, Woods teaches that adding 0.5-3% of the hydrotalcite DHT-4A improves the corrosion resistance of the composition (page 5; Table II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5-3% of DHT-4A as taught by Woods to the copending claims to improve the corrosion resistance of the composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged an unexpected result of improved tensile strength and impact strength due to the claimed melt viscosity and melting point.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The results are expected.  Yong-Jun et al. teach that a polyarylene sulfide with the claimed melt viscosity and melting point provides high strength [0025, 0026]. 
3)  The Applicant does not have a comparative example wherein the only difference is the melt viscosity and the melting point in the polyarylene sulfide.
The Applicant has alleged that Luo teaches away from the claimed melt viscosity of the PAS.  This is not persuasive because the range of less than about 2000 poise in Luo, cited by the applicant, is for the entire polyarylene sulfide composition.  The claimed melt viscosity is of the PAS, not the entire resin composition.  Luo et al. teach:  
With regard to the double patenting rejection, the Applicant has made the argument that Woods requires an epoxysilane.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Woods is used in the rejection solely for the hydrotalcite.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763